Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/01/2021 and 7/28/2021 have been entered.
 
Status of Claims
Applicant’s response, filed 7/28/2021, to the Advisory action mailed 4/19/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claim 7, 9 and presented arguments in response to the Office action.   
Claims 1-5 and 9 are pending and are presently under consideration.
Applicants' arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the Final Office action mailed on 2/12/2020 was previously withdrawn in the Advisory action mailed on 4/19/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 2-11 contain the characters “**”, “#” and “# #”, without a description on the drawing or in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103 – Amended 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (“NF-κB in inflammatory bowel disease”, Journal of Internal Medicine, 2008, Vol. 263, pp. 591-596; previously cited), in view of Zhang et al. (Journal of Translational Medicine, “Hypoglycemic and beta cell protective effects of andrographolide analogue for diabetes treatment”, 2009, 7:62, 13 pages; previously cited), and further in view of Liu et al. (“Andrographolide sulfonate ameliorates experimental colitis in mice by inhibiting Th1/Th17 response”, International Immunopharmacology, 4/04/2014 (online publication), Vol. 20, pp. 337-345; previously cited).
Claim 1 is directed to “[a] method of prevention of a disease, comprising administration of a therapeutically effective amount of an andrographolide derivative, wherein the andrographolide derivative has a structure of formula (AL-1):

    PNG
    media_image1.png
    175
    318
    media_image1.png
    Greyscale
;
wherein, the disease is ulcerative colitis or Crohn’s disease, and wherein, for the prevention and treatment of the disease, the andrographolide derivative has functions of reduction of concentration of MPO in colon tissue, suppression of expression of inflammatory cell cytokines TNF-α, IL-6 and IL-1β, suppression of expression of COX-2 and nuclear transcription factor NF-κB, stimulation of expression of PPAR-γ, and prevention of transcription and expression of inflammation-related genes.  Claims 2 and 3 are drawn to the method of claim 1, wherein the disease is ulcerative colitis or ulcerative colitis, respectively.  Claim 4 is drawn to the method of claim 1, “wherein the andrographolide derivative is used alone or in combination with other drugs.”  Claim 5 is drawn to the method of claim 1, wherein the andrographolide derivative (AL-1) “is prepared with a pharmaceutically acceptable carrier.”   Claim 9 is drawn to the method of claim 1, wherein the andrographolide derivative is prepared as a medicament in a dosage form of a tablet, granule, injection, powder, capsule or suspension.
Atreya et al. teach NF-κB activation “is markedly induced in IBD patients [consisting of patients with Crohn’s disease or ulcerative colitis] and through its ability to promote the expression of various proinflammatory genes, NF-κB strongly influences the course of mucosal inflammation.”  See Abstract.  The publication teaches ongoing “pharmacological attempts to block the activation of NF-κB to develop new therapeutic strategies in IBD.”  Atreya et al. discuss the desirability to develop inhibitors of NF-κB for the treatment of inflammatory bowel diseases.  See pp. 593, right column.
Atreya et al. do not teach the instantly claimed andrographolide derivative, AL-1.
Zhang et al. disclose the administration of the instantly claimed AL-1 has antioxidant and NF-                
                    κ
                    β
                
             inhibitory activity.  See Abstract and page 11, “Conclusion”.  Note that Zhang et al. teach administration of AL-1 in a carrier of 20% DMSO in distilled water (page 3, 1st full paragraph)
It would have been obvious to one of ordinary skill in the art to try the NF-κB
Inhibitor (AL-1) disclosed by Zhang et al. to treat inflammatory bowel diseases, as suggested by Atreya et al.
	Further motivation to try AL-1 comes from the teaching of Liu et al.  Liu et al. teach andrographolide sulfonate ameliorating experimental colitis in mice.  Like AL-1, andrographolide sulfonate is a derivative of andrographolide.  Additionally, Liu et al. teach the compound inhibits NF- κB.  See Abstract and page 343, right column, first full paragraph.
With regard to the claim 1 recitation of AL-1 having “functions of reduction of concentration of MPO in colon tissue, suppression of expression of inflammatory cell cytokines TNF-α, IL-6 and IL-1β, suppression of expression of COX-2 and nuclear transcription factor NF-κB, stimulation of expression of PPAR-γ, and prevention of transcription and expression of inflammation-related genes”, it would be expected that the administration of AL-1 for the treatment or prevention of IBD, as made obvious by the teaching presented above, would naturally have the same pharmacological functions as instantly claimed.  Administration of the same compound, to the same patient population would be expected to produce the same effect.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
With regard to claim 9 (AL-1 provided in a dosage form of a tablet, granule, injection, powder, capsule or suspension), it would have been routine for one of ordinary skill to have formulated AL-1 in one of the instantly claimed common dosage forms in order to provide a convenient means of administration of the compound to a patient.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant asserts that data from studies disclosed in journal articles provided in Appendix A and Appendix B show that AL-1 is more effective than Andro (i.e. andrographolide) and Andro-S (i.e., andrographolide sulfonate) at inhibiting bacterial growth in an in vitro assay (Appendix A) and inhibiting viral growth in an in vitro assay (Appendix B).  Applicant argues that “From the above-mentioned two documents, it can be seen that the inventors of the subject [application] has conducted a series of activity studies on AL-1 and water-soluble andrographolide derivatives, and proved that whether it is antibacterial or antiviral activity, AL-1 shows significant improvement over andrographolide [It is noted by the Examiner that Applicant has not provided data comparing AL-1 with either Andro or Andro-S with regard to inhibition of Crohn’s or ulcerative colitis] … Also, as presented in the prior response filed by the applicant, the compound AL-1 cited in the claim 1 of the subject application showed multiple pharmacological mechanisms, including inhibiting the expression of NF-kB signal channel and COX-2 protein. … At the same time, it also has strong antioxidant activity in scavenging free radicals.”  
As presented in the above rejection, it would be expected that the administration of AL-1 for the treatment or prevention of IBD, as made obvious by the teaching presented above, would naturally have the same pharmacological functions as instantly claimed.  Administration of the same compound, to the same patient population would be expected to produce the same effect.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Furthermore, Applicant asserts that “the safety of water-soluble andrographolide is no good.”  Applicant alleges support for this assertion is found in Appendices C, D, E, and F. All of these documents are in Chinese and could not be properly evaluated by the Examiner.  
Applicant further asserts the inventors of the subject applicant has been following development of Andrographis paniculata extract HMPL-004 of the Hutchison Whampoa [no description of the extract HMPL-004 is provided] …, which is the world's first Chinese medicine preparation to obtain FDA clinical research approval for the treatment of ulcerative colitis and Crohn's disease. Phase clinical trials failed because no difference is shown in efficacy compared with the control group, which indicates that in the treatment of ulcerative colitis or Crohn's disease, the pure andrographolide extract only treats ulcerative ulcers through anti-inflammatory mechanisms. Such treatment of Colitis or Crohn's disease is not feasible (see Appendix G). [Appendix G is in Chinese, thus an analysis of the document was not possible].”

Conclusion
Claims 1-5 and 9 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629